Citation Nr: 1511679	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-29 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO assigned an initial rating of 50 percent for PTSD.  

On December 3, 2014, the RO scheduled the Veteran for a video hearing on January 8, 2015.  In a December 2014 letter, the Veteran withdrew his request for a hearing before a member of the Board.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's PTSD symptoms result in occupation and social impairment, with deficiencies in most areas. 

2. The Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2014).

2. The criteria for a TDIU have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in October 2002 and May 2010.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, and records from the Social Security Administration (SSA).  

II. Increased Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran was granted service connection for PTSD with an evaluation of 50 percent, effective September 26, 2002.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (2014) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

In support of his claim for PTSD filed in September 2002, the Veteran submitted a private medical opinion from Dr. H.E.B., who provided an Axis I diagnosis of PTSD with concentration impairment and employment impact.  He assigned a GAF value of 50.  The Veteran presented in a well-groomed and casual manner.  He maintained good eye contact, responded to all questions in a straightforward manner, and volunteered information on a spontaneous basis.  Intellect was intact, and memory was good, despite him having trouble recollecting some events from his military service.  Affect was appropriate to somewhat distant.  Judgment was impaired in that the Veteran was strongly suspicious about other people.  Orientation was intact, and mood was even to agitated at times.  The Veteran reported avoidance, sleep disturbances, and nightmares.  

In October 2002, the Veteran presented again to Dr. H.E.B., reporting worsening symptoms.  He was dressed casually and comfortably.  His motor movement was slow, and he was exhibiting some guarding behavior.  Intellect was grossly intact, memory was intact for the most part, but the Veteran again had problems recollecting service time.  Judgment was impaired, orientation was intact, and mood was dysphoric and sad.  The Veteran had high stress levels and difficulty with nightmares and flashbacks.  Dr. H.E.B. provided a GAF value of 35.  

Dr. H.E.B.'s medical records show a November 2002 visit as well.  The Veteran's intellect was grossly intact, memory good for recent events but poor for remote.  Affect was very distant, judgment was poor, and orientation was intact.  Mood was very sad and dysphoric.  The Veteran was tearful at times, and had a hard time concentrating.  The diagnosis of PTSD with concentration impairment and unemployability remained the same, as did the GAF value of 35.  

SSA consultation notes document the Veteran receiving treatment for his PTSD.  In October 2002, the Veteran appeared before a clinical social worker.  He was well groomed, cooperative, and calm.  His affect was constricted and depressed, and his thought processes were intact.  There were no hallucinations or delusions, and suicidal or homicidal ideations were not present.  The social worker reached an assessment of probable PTSD and provided a GAF value of 40.  

In July 2003, the Veteran again attended a visit with Dr. H.E.B.  The Veteran complaining of having increased dream activity.  Memory was poor globally, affect was distant and flat, judgment was poor, and orientation was intact.  Mood was very depressed and sad.  There was difficulty in concentration and adapting to being unemployed.  There was increased depression and isolation.  He also reported that nightmares and flashbacks were a continuing issue.  Dr. H.E.B. assigned a GAF value of 30.  This report was essentially repeated in September 2003, November 2003, January 2004, and May 2004 notes.  

VA treatment notes from August 2003 reveal that the Veteran's PTSD manifested through symptoms such as nightly sleep disturbance, irritability, hypervigilance, passive thoughts about suicide, and social issues.  The VA clinical worker assigned an Axis I diagnosis of PTSD related to a combination of military service and employment in law enforcement, and provided a GAF value of 45.  

VA treatment notes from March 2004 show that the Veteran presented in an alert and cooperative manner for a psychiatric evaluation.  His mood was tense, affect was appropriate, and he had not homicidal or suicidal ideations.  The Veteran stated that he had nightmares, flashbacks, and intrusive thoughts.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  The Veteran reported avoidance, irritability, hypervigilance, anxiety, and no social life.  The clinical worker assigned a GAF of 55 with moderate impairment of social interactions.  
 
The Board notes that the Veteran's claims file does not contain much material with regard to the issue of the severity of the Veteran's PTSD in the intervening years between 2005 and 2011.  

VA afforded the Veteran an examination for his appeal for PTSD in April 2011.  The Veteran stated that he was not socially active, and had difficulty trusting people.  He reported that he would occasionally get "sad or down."  The Veteran presented appropriately dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative, affect was appropriate, mood was dysphoric, and his attention was intact.  Thought process and content were unremarkable.  He did not have any delusions, and he understood the outcome of behavior.  The examiner noted that intelligence was average.  He assigned a GAF score of 65.  The examiner opined that overall, the Veteran's symptoms were "mild and appear[ed] to be causing mild impairment in social and occupational functioning."  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, the Board concludes that the Veteran's PTSD should be rated at 70 percent disabling.  While the Board is aware of the more recent GAF scores and the findings on the VA examination in April 2011, the Board weighs that opinion and GAF scores against those of the earlier examinations, which provided the Veteran with GAF scores between 30 and 45 in the period between 2002 and 2005.  Although the Veteran admittedly does not experience some of the symptoms necessary for a 70 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that interfere with his daily functioning and relationships with others and cause considerable difficulty in adapting to stressful circumstances.  It all supports a finding that the Veteran's symptoms overall are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  See Vazquez-Claudio, supra.  Poor memory and judgment, distant affect, increased depression and isolation, nightmares and flashbacks, and difficulty in concentration, appear to significantly affect his ability to function independently, appropriately, and effectively.  

However, the Veteran's psychiatric impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  The symptoms required for such an evaluation or their equivalent are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In summary, while the evidence clearly demonstrates that the Veteran has significant social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating as total social and occupational impairment is not shown.

Therefore, the Board finds that the Veteran's PTSD more nearly approximates a 70 percent disability rating, but no higher for the entire appeal period.  Fenderson, supra.  

III. TDIU

The Veteran filed a formal application for TDIU dated in April 2010.  

A TDIU is governed by 38 C.F.R. § 4.16 , providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (2014). 

The Veteran's occupational history includes employment as a sheriff up until 2002 as reported by the Veteran in his April 2010 application for TDIU. The Veteran's educational history includes completion of an Associate Degree in Criminal Justice.

Here, the Veteran meets the schedular criteria for a TDIU. He is service-connected for PTSD, now rated as 70 percent disabling for the appeal period, which alone meets the schedular criteria for a TDIU.   

The only remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of service connected disabilities. The Board finds a June 2011 private vocational assessment probative in this regard. In this assessment, the vocational consultant described the impact that PTSD has on the Veteran ability to secure or follow a substantially gainful employment which includes his symptoms of PTSD, which isolates him from the work place.  The consultant concluded that the Veteran's PTSD "more likely than not resulted in his inability to secure or follow a substantially gainful occupation since at least September 2002."  The Board finds this assessment to be the most probative evidence of record regarding the Veteran's claim for TDIU.    

Additionally, the Board also finds persuasive that SSA has awarded him disability benefits due to his service-connected conditions.  Therefore, considering the foregoing, the Board finds that entitlement to TDIU is granted.


ORDER

Entitlement to an initial disability rating of 70 percent, for PTSD is granted.  

Entitlement to TDIU is granted.  




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


